DETAILED ACTION
This action is in response to an application filed with the US on 09/17/2020 and having an Effective Filing Date of 10/25/2016, in which claims 1-11 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a sender-receiver, communicating wireless with a control unit” in claim 8;  which is disclosed to be “ radio, BLUETOOTH®, ZIGBEE®, wireless LAN, sound waves or infrared”
“a location determination means” in claim 9; which is disclosed to be a device sensing GPS or other positioning standards
“an evaluation unit for position information” in claim 10; which is disclosed to be a device sensing GPS or other positioning standards. See instant specification pg. 3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “near a bottom of the pond”. The term “near” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the limitation “the lower end is balanced with respect to a weight thereof relative to the ejection pressure” however it is not clear what would be considered “balanced”. 
Claim 7 recites the limitation “supplying an electromotively driven pump of the sediment swirling device ejecting the swirling medium with energy from a rechargeable battery pack” is unclear and will be interpreted to read “supplying an electromotively driven pump to the sediment swirling device for ejecting the swirling medium with energy from a rechargeable battery pack”.
Claims 2-11 are rejected for depending on an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0112093 A1 (hereinafter “Puck”) in view of US 2006/0151385 A1 (hereinafter “Burrows”, KR 20140143882 A (hereinafter “Lee”) and US 3,956,432 (hereinafter “Hilling”).
Regarding Claim 1 Puck discloses a method for cleaning a manure lagoon (i.e. pond), the method comprising: 
positioning a ejector channel 44/62/64 of a sediment swirling device 10 near a bottom of the pond; 
ejecting a swirling medium (i.e. manure slurry, inherently at an ejection pressure) toward the bottom of the pond through a lower end of the ejector channel to swirl up sediments from the bottom of the pond; (Abstract, Figs. 1-52 and 4-6, [0022]-[0027], [0035]-[0037]).
Puck does not disclose (1) the ejector channels are telescoping length-variable or (2) wherein the lower end is balanced with respect to a weight thereof relative to the ejection pressure; and spacing apart the lower end from the bottom of the pond by the ejection pressure to follow a contour of the bottom of the pond and to keep a constant working height of the lower end relative to the bottom of the pond. 
However, with regard to  (1) the one or more ejector channels being length variable, Burrows discloses a similar floating aeration device which uses a pump and ejector channel 122, wherein it is disclosed that the ejector channel may be length variable so that it may be used to established circulating flow at a variety of depths (Figs. 1-4, [0029]-[0030]). Burrows is silent to how the length variability is achieved, however Lee discloses a means for mixing a tank body of water wherein the tube providing mixing means to the bottom of the tank includes a telescoping length-variable channel, which ejects a swirling medium (air), and is automatically adjusted via a sensor with regard to the position of the mixer relative to the bottom surface of the water tank (Abstract, Claims, pg. 4 of the translation, paragraph starting “In addition, the shape of the support is composed of an antenna type bellows.” And the Figures).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Puck by (1) making the ejector channel length-variable as disclosed by Burrows via (2) a telescoping length variable channel which is automatically adjusted to provide proposer positing relative to the bottom of the body of water as disclosed by Lee (1) so that the device may be used to established circulating flow and a variety of depths (Burrows [0029]-[0030]), and (2) because this is a known means to provide length-variability to an stirring means which ejects a swirling medium and allows control of distance and thus disturbance/swirling of the bottom sediments. 
With regard to (2) balancing the weight of the lower end of the ejection channel relative to the ejection pressure; Hilling discloses a floating aeration device wherein conduits carrying the aeration fluid extend from the device and have a lower end which comprises diffusers which allow the escape of the fluid from the conduit to the body of water, wherein the lower ends near the diffusers are provided weights 23 “for substantially maintaining the aeration diffuser means at a submerged depth” which are necessary to balance the forces causing it to rise, such as the air being delivered form it, and wherein the weight is selected based on multiple variables including depth and the density of the materials of the device; C11/L4-35
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Puck in view of Burrows and Lee by adjusting the weight of the lower end of the ejectors so that they remain in the desired level in the water during use disclosed by Hilling because this is a known means of controlling the vertical position of the ends of fluid delivery conduits extending below the water from a floating source device.  Thus the “lower end is balanced with respect to a weight thereof relative to the ejection pressure, spacing apart the lower end from the bottom of the pond by the ejection pressure to keep a constant working height of the lower end relative to the bottom of the pond” as claimed.  
With regard specifically to “spacing apart the lower end from the bottom of the pond by the ejection pressure to follow a contour of the bottom of the pond” it is noted that “to follow a contour of the bottom of the pond” is not a positively claimed method step, i.e. the following is not seen as actually claimed, neither is the pond seen to be positively claimed to have a non-flat contour; and thus this limitation is related only to a functional ability of the device, wherein the method and device claimed are seen to be able to function in this manner.
Regarding Claim 2 Puck in view of Burrows, Lee and Hilling discloses the method according to claim 1, further comprising floating the sediment swirling device on a surface of the pond; Puck [0011], Fig. 4.
Regarding Claim 4 Puck in view of Burrows, Lee and Hilling discloses the method according to claim 1, further comprising moving the sediment swirling device by a motion drive across the pond; Puck [0036]-[0037].
Regarding Claim 5-6 Puck in view of Burrows, Lee and Hilling discloses the method according to claim 1, further comprising moving the sediment swirling device across the pond by an angled ejector channel 46 acting as a jet propulsion drive and further comprising motorically adjusting the angled ejector channel for direction setting of a movement of the sediment swirling device across the pond (i.e. the device is powered by a motor, and thus provides power for all movements, where the ejection of slurry causes the device to move and where the ejector channels are moved to steer the agitator via hydraulic cylinder, which is powered by a hydraulic pump (i.e. a motor) ; Puck Figs. 2, 4-6, [0024], [0027], [0032], [0035]-[0036]). 
Regarding Claim 8 Puck in view of Burrows, Lee and Hilling discloses the method according to claim 1, further comprising the sediment swirling device, equipped with a sender-receiver, communicating wireless with a control unit; Puck [0031]-[0036].
Regarding Claim 9 Puck in view of Burrows, Lee and Hilling discloses the method according to claim 1, further comprising determining a location of the sediment swirling device by providing a location determination means on the sediment swirling device; i.e. a GPS system is provided; Puck [0031]-[0036].
Regarding Claim 10 Puck in view of Burrows, Lee and Hilling discloses the method according to claim 1, further comprising providing the sediment swirling device with an evaluation unit for position information and connecting the evaluation unit to a motion drive of the sediment swirling device to form a navigation system; i.e. a GPS system is provided with a remote control system; Puck [0031]-[0036].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Puck in view of Burrows, Lee and Hilling further in view of US 3,765,432 (hereinafter “Goodin”).
Regarding Claim 3 Puck in view of Burrows, Lee and Hilling discloses the method according to claim 1, but does not disclose further comprising sucking in air as the swirling medium. 
However Goodin discloses an automatic cleaning system for pools which uses jets of water which have been injected with air for cleaning a pool, the air being injected into the water provides better cleaning/agitating action and allows longer hoses to be used (C1/L30-34) and where the air is provided via air intakes 25, 30 connected with the water jet channels 27/28 (Figs. 1-5 and C4/L1-14).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Puck in view of Burrows, Lee and Hilling by including air intakes connected to the one or more ejector channels to such in air as disclosed by Goodin because this allow air to be injected with the swirling medium which provides better cleaning/agitating action and allows longer hoses to be used (C1/L30-34).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Puck in view of Burrows, Lee and Hilling further in view of US 5,128,031 (hereinafter “Midkiff”).
Regarding claims 7 and 11 Puck in view of Burrows, Lee and Hilling discloses the cleaning device according to claim 1, but does not disclose (claim 7) the sediment swirling device comprises an energy supply wherein the pump is driven electromotively by the energy supply, as Puck discloses use of a combustion engine [0024], or (claim 11) further comprising providing a charging station and connecting the sediment swirling device to the charging station to recharge a rechargeable battery pack of sediment swirling device.  
However Puck further discloses the power source may be “any suitable power source” [0024 and Midkiff discloses a self-propelled floating skimmer for use in a pool which uses a pump to intake water and eject it for propulsion similar to that of Puck, wherein the pump is powered by a rechargeable battery and may be recharged by solar panels and/or a recharger plug adapted for standard household electrical supply (i.e. considered a “charging station” as claimed) and thus makes obvious plugging in the device to charge it (C2/L22-64).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Puck in view of Burrows, Lee and Hilling by substituting for the power supply a rechargeable battery and a recharger plug and then recharging the battery via a household power outlet (i.e. a charging station) as disclosed by Midkiff because this involves the simple substitution of known power supplies for a pump of a floating self-propelled water treatment device which uses water ejection for the propulsion to obtain the predictable result of a powered device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773